                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

 JENNIFER NOBLE,                            §
                                            §
      Plaintiff,                            §
                                            §
 v.                                         §   Civil Action No. 4:19-cv-00302-P-BP
                                            §
 CPS – TARRANT COUNTY,                      §
                                            §
                                            §
      Defendant.                            §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. See ECF No. 17. No objections were filed, and the Magistrate

Judge’s recommendation is ripe for review. The Court reviewed the Magistrate Judge’s

findings, conclusions, and recommendation for plain error. Finding none, the undersigned

District Judge is of the opinion that the Findings, Conclusions, and Recommendation of

the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. Accordingly, this matter is WITHDRAWN from United States Magistrate

Judge Hal R. Ray, Jr. and the case is DISMISSED without prejudice.

        SO ORDERED on this 9th day of October, 2019.




                                                Mark T. Pittman
                                                UNITED STATES DISTRICT JUDGE
